20-10389-dsj          Doc 56         Filed 11/05/20 Entered 11/05/20 10:53:41       Main Document
                                                   Pg 1 of 1



                            Tarter Krinsky & Drogin LLP
                            1350 Broadway
                            New York, NY 10018
                            P 212.216.8000
                            F 212.216.8001
                            www.tarterkrinsky.com

                                                                  Robert A. Wolf, Partner
                                                                  Email: rwolf@tarterkrinsky.com
                                                                  Phone: (212) 216-1159

                                                               November 5, 2020

Via Electronic Case Filing


Re: In re de Grisogono, U.S.A., Inc., Debtor, United States Bankruptcy Court
    for the Southern District of New York, 20-10389 (SMB)

To All Parties in Interest:

        Reference is made to the Trustee’s Motion for Authority to Sell by Private Sale to Surya
Capital LLC Certain Jewelry and Watch Inventory Free and Clear of All Liens, Claims and
Encumbrances (Document No. 52 on the ECF docket for this case), which is scheduled for a
hearing before the Bankruptcy Court on November 24, 2020 at 10:00 a.m. The Trustee’s motion
seeks approval of the Asset Purchase Agreement between the Trustee and Surya Capital LLC of
certain jewelry and watch items of the Debtor’s estate for a purchase price of
$150,000. Although the Asset Purchase Agreement and all other references to the purchase price
in the motion papers set forth the price as $150,000.00, inadvertently, due to a typographical
error, the purchase price mentioned in the Notice of Motion is an amount of $90,000.00. Said
amount should read as $150,000.00, and the Trustee’s Notice of Motion is hereby deemed
amended to set forth that correct figure.

         We apologize for any confusion concerning this matter.


                                                               Respectfully submitted,

                                                               /s/ Robert A. Wolf

                                                               Robert A. Wolf

RAW:js




{Client/086384/1/02225522.DOCX;1 }
